United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0607
Issued: September 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 23, 2019 appellant filed a timely appeal from a September 12, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The most recent merit
decision was a Board decision dated February 2, 2018,1 which became final 30 days after issuance,
and is not subject to further review.2 As OWCP did not issue another merit decision within 180
days of the filing of this appeal, pursuant to the Federal Employees’ Compensation Act3 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.4

1

Docket No. 17-1044 (issued February 2, 2018).

2

20 C.F.R. § 501.6(d); see G.G., Docket No. 18-1074 (issued January 7, 2019).

3

5 U.S.C. § 8101 et seq.

4

The Board notes that, following the September 12, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.5 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On December 14, 2012 appellant, then a 61-year-old medical supply technician, filed a
traumatic injury claim (Form CA-1) alleging that on December 13, 2012 she injured her left
shoulder, arm, knee, and leg while in the performance of duty.6 On February 22, 2013 her claim
was accepted for multiple contusions, left upper arm contusion, and left lower leg contusion under
OWCP File No. xxxxxx710. Although it initially declined to accept a left shoulder tear as
employment related, on March 2, 2015 OWCP expanded appellant’s claim to include left shoulder
rotator cuff tear and superior labral tear as accepted conditions.7 On June 15, 2015 appellant
underwent OWCP-approved left shoulder arthroscopic surgery. Following surgery, she received
wage-loss compensation on the supplemental rolls through August 7, 2015. Appellant resumed
work on August 10, 2015.
In December 2015, appellant requested that OWCP expand her claim to include left knee
meniscus tear as an accepted condition. Effective December 11, 2015, OWCP resumed payment
of wage-loss compensation as the employing establishment was no longer able to accommodate
appellant’s work restrictions. It placed her on the periodic compensation rolls beginning
January 10, 2016.
By decision dated April 25, 2016, OWCP denied expansion of appellant’s claim to include
left knee meniscal tear. In a November 14, 2016 decision, an OWCP hearing representative
affirmed the April 25, 2016 decision. Appellant then appealed to the Board. By decision dated
February 2, 2018, the Board affirmed the hearing representative’s November 14, 2016 decision,
finding that appellant had not met her burden of proof to establish a left knee meniscal tear causally
related to the accepted December 13, 2012 employment injury.8
Subsequent to its November 14, 2016 decision, OWCP referred appellant, along with a
statement of accepted facts (SOAF) and the medical record, to Dr. William P. Curran, Jr., a Boardcertified orthopedic surgeon, for a second-opinion examination to determine the nature and extent
5

Supra note 1.

6

Appellant was positioned between two racks of inventory when a coworker pushed one of the racks to access
another aisle. Consequently, she was squeezed between two racks of inventory in the aisle where she was located.
7

Under File No. xxxxxx800, appellant has an accepted traumatic injury claim for right forearm/elbow contusion,
face/scalp/neck contusion, left leg abrasion, and right shoulder rotator cuff strain, which arose on October 8, 2013.
OWCP administratively combined File Nos. xxxxxx800 and xxxxxx710, and designated the latter claim as the master
file.
8

Supra note 1.

2

of her December 13, 2012 employment injuries. In a December 14, 2016 report, Dr. Curran
described the December 13, 2012 employment injury and reviewed the medical record. He related
appellant’s current complaints of intermittent daily left shoulder pain, mid and low back pain and
intermittent stiffness, and constant left knee pain. Upon examination of appellant’s left knee,
Dr. Curran observed tenderness to palpation in the medial and lateral joint lines and negative
McMuray’s test. He indicated that appellant continued to have residuals related to her accepted
December 13, 2012 employment injuries. Dr. Curran also reported that appellant had “subjective
and objective findings compatible with a torn lateral meniscus, left knee.”
OWCP received a March 15, 2017 progress report by Dr. Michael Moon, Board-certified
in physical medicine and rehabilitation and pain management, who indicated that he evaluated
appellant for complaints of pain in her neck, low back, left knee, and left shoulder. Dr. Moon
noted that appellant was waiting authorization for left knee surgery. Upon examination of
appellant’s left knee, he observed medial and lateral joint line tenderness to palpation and limited
left knee extension at 10 degrees.
On March 20, 2017 appellant returned to full-time modified duty as a supply clerk.
OWCP also received progress reports from Dr. Jon P. Kelly, a Board-certified orthopedic
surgeon, which covered the period November 16, 2016 to January 10, 2018. Dr. Kelly related
appellant’s complaints of worsening left knee, low back, and bilateral shoulder pain. Upon
examination of appellant’s left knee, he observed tenderness along the lateral joint line and
patellofemoral tenderness. Dr. Kelly noted that appellant walked with a mildly antalgic gait. He
diagnosed left knee lateral meniscal tear and indicated that it was “aggravated by impact by metal
cart on date of injury.” Dr. Kelly indicated that appellant could return to modified-duty work.
Additionally, OWCP received a May 22, 2018 letter from Dr. Curran, Jr., who described
the December 13, 2012 employment injury and noted that appellant’s claim was not accepted for
a left knee condition. Dr. Curran, Jr. related appellant’s current complaints of constant pain in her
cervical, thoracic, and lumbar spine and intermittent, daily left knee pain with constant stiffness,
swelling, and instability. Upon examination of appellant’s left knee, he noted that appellant had
an antalgic gait and was unable to squat. Dr. Curran, Jr. diagnosed postoperative left shoulder
surgery, multiple contusions to her left upper and lower extremities, and complaints referable to
the cervical, thoracic, and lumbar spine. He reported that he was unable to provide an opinion
regarding the causal relationship of appellant’s diagnosed conditions. Dr. Curran, Jr. completed a
duty status report (Form CA-17), which indicated that appellant could return to work with
restrictions.
On June 15, 2018 appellant requested reconsideration. She argued that the Board reached
an erroneous conclusion based on factually incorrect information. Appellant explained that the
Board’s February 2, 2018 decision incorrectly noted that Dr. David C. Majors, a Board-certified
physiatrist, did not mention any left knee condition in his February 16, 2016 report. She included
the first page of Dr. Majors’ February 16, 2016 report, which related appellant’s complaints of left
knee pain. Appellant argued that the Board’s negligence and disregard of the facts denied her right
to a fair and objective decision.
OWCP also received several laboratory test results dated July 6, 2017 and
January 24, 2018.
3

By decision dated September 12, 2018, OWCP denied further merit review of appellant’s
claim under 5 U.S.C. § 8128(a) finding that appellant’s reconsideration request neither raised
substantive legal questions nor included new and relevance evidence sufficient to warrant further
merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,9 the
claimant must provide evidence or an argument that: (1) shows that OWCP erroneously applied
or interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.10
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.11 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.12 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.13
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.14 He or she needs only
to submit relevant, pertinent evidence not previously considered by OWCP.15 When reviewing an
OWCP decision denying merit review, the function of the Board is to determine whether OWCP
properly applied the standards set forth at section 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.16
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
Following its November 14, 2016 decision, OWCP received additional medical reports,
including a December 14, 2016 second-opinion report by Dr. Curran, Jr. He discussed the status
of appellant’s accepted left shoulder, left upper arm, and left leg injuries and also reported that she
9

5 U.S.C. § 8128(a). Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.
10

20 CFR § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
11

20 C.F.R. § 10.607(a).

12

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

13

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

14

J.F., Docket No. 17-1508 (issued March 28, 2018).

15

Id.; see also Mark H. Dever, 53 ECAB 710 (2002).

16

Supra note 13; Annette Louise, 54 ECAB 783 (2003).

4

had “subjective and objective findings” compatible with a left knee lateral meniscus tear.
Similarly, in reports dated November 16, 2016 to January 10, 2018, Dr. Kelly noted left knee
examination findings of tenderness along the lateral joint line and patellofemoral tenderness. He
diagnosed left knee lateral meniscal tear and indicated that it had been “aggravated by impact by
metal cart on date of injury.”
The Board finds that the reports of Dr. Curran Jr. and Dr. Kelly constitute relevant and
pertinent new evidence not previously considered by OWCP. Moreover, both physicians provided
opinions supportive of a causal relationship, which is the relevant underlying issue on
reconsideration.17 By decision dated September 12, 2018, OWCP referenced Dr. Kelly’s
previously submitted February 16, 2016 report, but did not specifically address either Dr. Curran’s
or Dr. Kelly’s medical reports. As the current record includes relevant and pertinent evidence not
previously considered by OWCP in its November 14, 2016 decision, appellant has met the third
above-noted requirement of 20 C.F.R. § 10.606(b)(3). Consequently, the Board finds that OWCP
improperly denied merit review pursuant to 20 C.F.R. § 10.608.18
The case will be remanded for OWCP to properly conduct a merit review of the claim.
Following this and such other additional development as deemed necessary, OWCP shall issue an
appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

17

See K.J., Docket No. 19-0146 (issued July 10, 2019); see also E.R., Docket No. 17-1055 (issued
August 17, 2017).
18

W.D., Docket No. 18-1530 (issued February 14, 2019); K.M., Docket No. 15-1290 (issued September 23, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the September 12, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: September 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

